DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 04/27/2022.  Claims 1-20 remain pending in the application. Claims 1, 7, and 15 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 2017/0186465 A1, filed on 12/14/2016), hereinafter Walters in view of Gibson et al. (US 2015/0286832 A1, published on 10/08/2015), hereinafter Gibson and PADI et al. (US 2016/0021414 A1, published on 01/21/2016), hereinafter PADI.

Independent Claim 1
	Walters discloses an electronic device comprising: a housing (Walters, 112 in FIGS. 1, 5, and 8-9; ¶ [0039]: a mobile communication device with housing); 
a ion interface  connecting/communicating to ion interface (Walters, FIG. 1; ¶ [0045] and [0057]: at the user's selection, Wifi or Bluetooth capabilities may be leveraged to mirror playback file 1201-n upon other devices such that playback file 1201-n may be routed to a device external to the communications device 112, such as a smart television 146, an iPad, or any other appropriate device for display in addition to or in lieu of display upon communications device 112 or tag scanner 110);
a tag reader device disposed in the housing, wherein the tag reader device is to read a unique identifier (UID) from an asset tag attached to a  physical item responsive to the  physical item being brought within a threshold distance of the electronic device (Walters, FIGS. 1, 3A-F, 4A-C, and 5; ¶¶ [0039]-[0043]: a number of interest items 1021-n each tagged with an electronic tag 104 storing a unique, wirelessly accessible tag ID 1061-n that may be read by a tag scanner 110 within a mobile communications device 112; tag scanner 110 may read memory stone 108 when placed within a proximity zone 114 of electronic tag 104/memory stone 108, or the distance between tag reader 110 and electronic tag 104/memory stone 108 within which the electromagnetic emission of tag reader 110 successfully triggers memory stone 108 to transmit its tag ID 1061-n to scanner 110),
wherein photos are printed on  physical items (Walters, FIGS. 3C and 4B; ¶¶ [0040] and [0042]: pictures are printed on a picture frame 1023 and wall of framed pictures10213-18), and wherein the photos are associated with non-static digital media, the photos and the non-static digital media being  associated by a user  with one or more of a same period of time, location, or event (Walters, FIGS. 1 and 13-19; ¶¶ [0044] and [0047]: GUI 128 allow a user to operate playback application 116 to link with a playback database 118, which may associate a playback file 1201-n with tag ID 1061-n and interest item 1021-n respectively, wherein playback file 1201-n may include numerous uploaded media components 1301-n encompassing photographs, voice recordings, moving video images, and/or other files familiar to the user and related to interest items 1021-n associated with meaningful events such as vacations, weddings, birthdays, gifts, souvenirs, or special people, places, or things); and 
a central processing unit (CPU) (Walters, FIG. 5: CPU) disposed in the housing, wherein the CPU is coupled to the  connection interface (Walters, FIG. 5: Tx/Rx) and the tag reader device (Walters, 110 in FIG. 5; ¶ [0043]: tag scanner 110 may be an RFID reader, a NFC reader, a bar code reader, a QR code reader, and/or a digital camera, respectively) (Walters, FIG. 5; ¶ [0033]: CPU is connected/coupled/linked to Tx/Rx and tag scanner 110), and wherein the CPU is to: 
receive, from the tag reader device, the UID (Walters, ¶ [0041]: tag scanner 110 may read memory stone 108 when placed within a proximity zone 114 of electronic tag 104/memory stone 108, or the distance between tag reader 110 and electronic tag 104/memory stone 108 within which the electromagnetic emission of tag reader 110 successfully triggers memory stone 108 to transmit its tag ID 1061-n to scanner 110); 
responsive to receiving the UID from the tag reader device, automatically send a request comprising the UID to a server over a network connection (Walters, 118/122/124 and 112 in FIG. 1; ¶ [0044]: playback application 116 may link with a playback database 118, which may associate a playback file 1201-n with tag ID 1061-n and interest item 1021-n respectively, wherein playback database 118 may be stored in a storage system 122 accessible via a wired or wireless communication channel via the Internet or a cloud computing system 124; 118 and 214 in FIG. 10 and FIG. 11; ¶ [0057]: when the interest item or ornament 10227 passed within proximity zone 114, tag scanner 110 may scan or read electronic tag 104 to identify tag ID 10627 (i.e., tag ID is received by tag scanner 110) and automatically retrieve corresponding playback file 12027 from playback database 118 before displaying playback file 12027 to the user via GUI 128 of application 116; i.e., in order to retrieve corresponding playback file 12027 stored in the database 118 on the storage system 122 or the cloud computing system 124, tag ID 10627 is sent from the mobile communication device 112 to the storage system 122 or the cloud computing system 124 for retrieving/requesting the associated playback file 12027); and
receive, from the server over the network connection, a response comprising the non-static digital media associated with the UID and associated with the  physical items (Walters, 118, 214, 216 in FIG. 10 and FIGS. 1, 3C, and 4B; ¶¶ [0057], [0044], [0047], [0040], and [0042]: automatically retrieve corresponding playback file 1201-n from playback database 118 on the storage system 122 or the cloud computing system 124 before displaying playback file 1201-n to the user via GUI 128 of application 116, wherein playback file 1201-n is associated with tag ID 1061-n and physical items 1021-n (e.g., a picture frame 1023 and wall of framed pictures10213-18)), 
wherein the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission comprising the non-static digital media from the electronic device to the multi-media display device via the  connection interface  (Walters, 112 and 146 in FIG. 1; 216 in FIG. 10; ¶¶ [0057] and [0045]: at the user's selection, at the user's election, project playback file 1201-n for display upon other integrated smart devices such as an iPad, tablet computer, or smart TV 146 via Wifi or Bluetooth capabilities, as shown in FIG. 1 such that playback file 1201-n may be routed to a device (e.g., smart TV 146) external to the communications device 112; i.e., playback file 1201-n is transmitted from the communications device 112 to smart TV 146 via Wifi or Bluetooth capabilities).
Walters fails to explicitly disclose wherein (1) the connection interface is a connector that extends from the housing, wherein the electronic device is configured to removably insert into a port of a multi-media display device via the connector for data transmission comprising the non-static digital media from the electronic device to the multi-media display device; (2) wherein the physical item/items is/are the photo book/the pages of photo book; and (3) wherein the photos (printed on pages of photo book) are associated with non-static digital media, the photos and the non-static digital media being captured by a user at one or more of a same period of time, location, or event.
Gibson teaches a system and a method relating to incorporating multimedia information with a physical item (Gibson, ¶ [0001]), wherein the physical item/items is/are the photo book/the pages of photo book (Gibson, FIG. 1; ¶¶ [0019]-[0021] and [0027]-[0028]: the photobook 100 may be a physical photobook printed and optionally bound, wherein the photobook 100 may include a plurality of pages, including pages 102 and 112; page 102 may include multiple images 104,106 as well as caption text 108; the photobook 100 page 102 may include an interactive feature, e.g., a barcode 110; the second page 112 may include multiple images 114, 116 as well as caption text 118; page 112 may include an interactive feature as well; e.g., a QR code 120; in addition to barcode 110 and QR code 120, additional techniques can be used to incorporate the interactive features; e.g., one or more radio-frequency identification (RFID) tags may be included within the photobook; alternatively, a near-field communication (NFC) tag may be used); and 
wherein the photos (printed on pages of photo book) are associated with non-static digital media, the photos and the non-static digital media being captured by a user at one or more of a same period of time, location, or even (Gibson, ¶ [0022]-[0023], [0031]-[0032], and [0038]: the information encoded into the interactive feature may include a uniform resource locator (URL) or address for a page of a website related to either the overall topic of the photobook 100 (e.g., a specific event), or to a specific subject that is included on that specific page, e.g., page 102; e.g., if the photo book 100 is directed to a wedding, page 102 may include pictures of the bride; once the user's device has accessed the web address, the user may access a page that displays additional information (e.g., user uploaded information related to the wedding event (or person) associated with the photobook, such as additional wedding pictures, audio clips, video clips, text comments, and other similar information) related to the page of the photobook; ¶ [0048]: a high school may include an interactive feature with its yearbook, allowing students to access one or more social media sites associated with the yearbook to provide additional information such as videos and comments).
Walters and Gibson are analogous art because they are from the same field of endeavor, a system and a method relating to incorporating multimedia information with a physical item.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gibson to Walters.  Motivation for doing so would convert a traditionally static collection of artifacts to a dynamic collection of information that can be continually accessed and updated into the future so that user experience is enhanced (Gibson, ¶¶ [0003] and [0048]).
Walters in view of Gibson fails to explicitly discloses wherein the connection interface is a connector that extends from the housing, wherein the electronic device is configured to removably insert into a port of a multi-media display device via the connector for data transmission comprising the non-static digital media from the electronic device to the multi-media display device.
PADI teaches a system and a method for presenting media content on a display device (PADI, ABSTRACT), wherein the connection interface is a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector for data transmission comprising the non-static digital media from the electronic device to the multi-media display device (PADI, 220 and 230 in FIGS. 6A-C; ¶¶ [0017]-[0018]: media client 220, which includes a RFID/NFC chip for communication, may include a device (e.g., a casting stick with HDMI dongle) capable of receiving, transmitting, and/or processing multimedia content and providing the multimedia content to a user via a television or other display device 230; i.e., the multimedia (e.g., audio and/or video) content is transmitted from media client 220 and presented to a user on a television or other display device 230 when the media client 220, which is in the form of a casting stick with HDMI dongle, is inserted into HDMI port of the television or other display device 230).
Walters in view of Gibson, and PADI are analogous art because they are from the same field of endeavor, a system and a method for presenting media content on a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of PADI to Walters in view of Gibson.  Motivation for doing so would allow user to directly connect to a larger size of screen for streaming multimedia content without using cable1 or potentially unstable wireless connection, and thus user experience is enhanced.

Claims 2, 10, and 19
	Walters in view of Gibson and PADI discloses all the elements as stated in Claims 1, 8, and 18 respectively and further discloses wherein the (first) tag reader device is a radio-frequency identification (RFID) tag reader device and the (first) asset tag is an RFID tag (Walters, 110 in FIG. 5; ¶¶ [0043] and [0039]: tag scanner 110 may be an RFID reader, a NFC reader, a bar code reader, a QR code reader, and/or a digital camera, respectively) (Gibson, FIG. 1; ¶¶ [0021] and [0027]-[0028]: the photobook 100 page 102 may include an interactive feature, e.g., a barcode 110; page 112 may include an interactive feature as well; e.g., a QR code 120; in addition to barcode 110 and QR code 120, additional techniques can be used to incorporate the interactive features; e.g., one or more radio-frequency identification (RFID) tags may be included within the photobook; alternatively, a near-field communication (NFC) tag may be used).
		
Claims 3, 11, and 20
	Walters in view of Gibson and PADI discloses all the elements as stated in Claims 1, 8, and 18 respectively and further discloses wherein the (first) tag reader device is a near-field communication (NFC) tag reader device and the (first) asset tag is an NFC tag (Walters, 110 in FIG. 5; ¶¶ [0043] and [0039]: tag scanner 110 may be an RFID reader, a NFC reader, a bar code reader, a QR code reader, and/or a digital camera, respectively) (Gibson, FIG. 1; ¶¶ [0021] and [0027]-[0028]: the photobook 100 page 102 may include an interactive feature, e.g., a barcode 110; page 112 may include an interactive feature as well; e.g., a QR code 120; in addition to barcode 110 and QR code 120, additional techniques can be used to incorporate the interactive features; e.g., one or more radio-frequency identification (RFID) tags may be included within the photobook; alternatively, a near-field communication (NFC) tag may be used).
	
Claims 4 and 12
	Walters in view of Gibson and PADI discloses all the elements as stated in Claims 1 and 7 respectively and further discloses wherein the non-static digital media comprises at least one of a video, a live photograph, or a three-dimensional (3D) model (Walters, FIG. 1; ¶¶ [0045] and [0047]: playback file 1201-n may include numerous uploaded media components 1301-n encompassing photographs, voice recordings, moving video images, and/or other files familiar to the user and related to interest items 1021-n associated with meaningful events such as vacations, weddings, birthdays, gifts, souvenirs, or special people, places, or things) (Gibson, ¶ [0023]: user-uploaded information related to the wedding event (or person) associated with the photobook, such as additional wedding pictures, audio clips, video clips, text comments, and other similar information related to the page of the photobook).
	
Claims 5 and 13
	Walters in view of Gibson and PADI discloses all the elements as stated in Claims 1 and 7 respectively and further discloses wherein the CPU is further to prepare the presentation comprising the non-static digital media (Walters, FIG. 1; ¶¶ [0047]-[0049]: when scanned with mobile communications device(s) 112 and tag scanner 110 identifies tag ID 1061-n, playback application 116 is activated to display a playback file 1201-n upon GUI 128 for presenting the user with (1) historical, statistical, and/or scientific documents, photographs, videos, and so on; (2) reminders regarding an upcoming event or task; and (3) visual translations and/or audio recordings of the translated descriptions of tagged items 1021-n).

Claims 6 and 14
	Walters in view of Gibson and PADI discloses all the elements as stated in Claims 1 and 7 respectively and further discloses wherein the presentation comprises at least one of a slideshow, a video playback, metadata associated with the UID/the first identifier, an augmented reality (AR) experience, or a virtual reality (VR) experience (Walters, FIG. 1; ¶¶ [0047]-[0049]: when scanned with mobile communications device(s) 112 and tag scanner 110 identifies tag ID 1061-n, playback application 116 is activated to display a playback file 1201-n upon GUI 128 for presenting the user with (1) historical, statistical, and/or scientific documents, photographs, videos, and so on; (2) reminders regarding an upcoming event or task; and (3) visual translations and/or audio recordings of the translated descriptions of tagged items 1021-n)

Independent Claim 7
	Walters discloses a method comprising: reading, by a tag reader device disposed in a housing of an electronic device (Walters, 110 in FIGS. 1 and 5; ¶ [0039]: a number of interest items 1021-n each tagged with an electronic tag 104 storing a unique, wirelessly accessible tag ID 1061-n that may be read by a tag scanner 110 within the housing of a mobile communications device 112), 
a first identifier from a first asset tag attached to a  physical item responsive to the  physical item being brought within a threshold distance of the electronic device (Walters, FIGS. 1, 3A-F, 4A-C, and 5; ¶¶ [0039]-[0043]: a number of interest items 1021-n each tagged with an electronic tag 104 storing a unique, wirelessly accessible tag ID 1061-n that may be read by a tag scanner 110 within a mobile communications device 112; tag scanner 110 may read memory stone 108 when placed within a proximity zone 114 of electronic tag 104/memory stone 108, or the distance between tag reader 110 and electronic tag 104/memory stone 108 within which the electromagnetic emission of tag reader 110 successfully triggers memory stone 108 to transmit its tag ID 1061-n to scanner 110) 
wherein the electronic device comprises a ion interface  connecting/communicating to ion interface (Walters, FIG. 1; ¶ [0045] and [0057]: at the user's selection, Wifi or Bluetooth capabilities may be leveraged to mirror playback file 1201-n upon other devices such that playback file 1201-n may be routed to a device external to the communications device 112, such as a smart television 146, an iPad, or any other appropriate device for display in addition to or in lieu of display upon communications device 112 or tag scanner 110),
wherein photos are printed on  physical items (Walters, FIGS. 3C and 4B; ¶¶ [0040] and [0042]: pictures are printed on a picture frame 1023 and wall of framed pictures10213-18), and wherein the photos are associated with non-static digital media, the photos and the non-static digital media being  associated by a user  with one or more of a same period of time, location, or event (Walters, FIGS. 1 and 13-19; ¶¶ [0044] and [0047]: GUI 128 allow a user to operate playback application 116 to link with a playback database 118, which may associate a playback file 1201-n with tag ID 1061-n and interest item 1021-n respectively, wherein playback file 1201-n may include numerous uploaded media components 1301-n encompassing photographs, voice recordings, moving video images, and/or other files familiar to the user and related to interest items 1021-n associated with meaningful events such as vacations, weddings, birthdays, gifts, souvenirs, or special people, places, or things); 
responsive to receiving the first identifier from the tag reader device (Walters, ¶ [0041]: tag scanner 110 may read memory stone 108 when placed within a proximity zone 114 of electronic tag 104/memory stone 108, or the distance between tag reader 110 and electronic tag 104/memory stone 108 within which the electromagnetic emission of tag reader 110 successfully triggers memory stone 108 to transmit its tag ID 1061-n to scanner 110), automatically sending, by a central processing unit (CPU) disposed in the housing of the electronic device (Walters, FIG. 5: CPU is within the mobile communications device 112), a request comprising the first identifier to a server over a network connection (Walters, 118/122/124 and 112 in FIG. 1; ¶ [0044]: playback application 116 may link with a playback database 118, which may associate a playback file 1201-n with tag ID 1061-n and interest item 1021-n respectively, wherein playback database 118 may be stored in a storage system 122 accessible via a wired or wireless communication channel via the Internet or a cloud computing system 124; 118 and 214 in FIG. 10 and FIG. 11; ¶ [0057]: when the interest item or ornament 10227 passed within proximity zone 114, tag scanner 110 may scan or read electronic tag 104 to identify tag ID 10627 (i.e., tag ID is received by tag scanner 110) and automatically retrieve corresponding playback file 12027 from playback database 118 before displaying playback file 12027 to the user via GUI 128 of application 116; i.e., in order to retrieve corresponding playback file 12027 stored in the database 118 on the storage system 122 or the cloud computing system 124, tag ID 10627 is sent from the mobile communication device 112 to the storage system 122 or the cloud computing system 124 for retrieving/requesting the associated playback file 12027); and
receiving, by the CPU from the server over the network connection, a response comprising the non-static digital media associated with the first identifier and associated with the  physical item (Walters, 118, 214, 216 in FIG. 10 and FIGS. 1, 3C, and 4B; ¶¶ [0057], [0044], [0047], [0040], and [0042]: automatically retrieve corresponding playback file 1201-n from playback database 118 on the storage system 122 or the cloud computing system 124 before displaying playback file 1201-n to the user via GUI 128 of application 116, wherein playback file 1201-n is associated with tag ID 1061-n and physical items 1021-n (e.g., a picture frame 1023 and wall of framed pictures10213-18)),
wherein the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission comprising the non-static digital media from the electronic device to the multi-media display device via the  connection interface  (Walters, 112 and 146 in FIG. 1; 216 in FIG. 10; ¶¶ [0057] and [0045]: at the user's selection, at the user's election, project playback file 1201-n for display upon other integrated smart devices such as an iPad, tablet computer, or smart TV 146 via Wifi or Bluetooth capabilities, as shown in FIG. 1 such that playback file 1201-n may be routed to a device (e.g., smart TV 146) external to the communications device 112; i.e., playback file 1201-n is transmitted from the communications device 112 to smart TV 146 via Wifi or Bluetooth capabilities).
Walters fails to explicitly disclose wherein (1) the connection interface is a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector for data transmission comprising the non-static digital media from the electronic device to the multi-media display device, (2) wherein the physical item/items is/are the photo book/the pages of photo book; and (3) wherein the photos (printed on pages of photo book) are associated with non-static digital media, the photos and the non-static digital media being captured by a user at one or more of a same period of time, location, or event.
Gibson teaches a system and a method relating to incorporating multimedia information with a physical item (Gibson, ¶ [0001]), wherein the physical item/items is/are the photo book/the pages of photo book (Gibson, FIG. 1; ¶¶ [0019]-[0021] and [0027]-[0028]: the photobook 100 may be a physical photobook printed and optionally bound, wherein the photobook 100 may include a plurality of pages, including pages 102 and 112; page 102 may include multiple images 104,106 as well as caption text 108; the photobook 100 page 102 may include an interactive feature, e.g., a barcode 110; the second page 112 may include multiple images 114, 116 as well as caption text 118; page 112 may include an interactive feature as well; e.g., a QR code 120; in addition to barcode 110 and QR code 120, additional techniques can be used to incorporate the interactive features; e.g., one or more radio-frequency identification (RFID) tags may be included within the photobook; alternatively, a near-field communication (NFC) tag may be used); and 
wherein the photos (printed on pages of photo book) are associated with non-static digital media, the photos and the non-static digital media being captured by a user at one or more of a same period of time, location, or even (Gibson, ¶ [0022]-[0023], [0031]-[0032], and [0038]: the information encoded into the interactive feature may include a uniform resource locator (URL) or address for a page of a website related to either the overall topic of the photobook 100 (e.g., a specific event), or to a specific subject that is included on that specific page, e.g., page 102; e.g., if the photo book 100 is directed to a wedding, page 102 may include pictures of the bride; once the user's device has accessed the web address, the user may access a page that displays additional information (e.g., user uploaded information related to the wedding event (or person) associated with the photobook, such as additional wedding pictures, audio clips, video clips, text comments, and other similar information) related to the page of the photobook; ¶ [0048]: a high school may include an interactive feature with its yearbook, allowing students to access one or more social media sites associated with the yearbook to provide additional information such as videos and comments).
Walters and Gibson are analogous art because they are from the same field of endeavor, a system and a method relating to incorporating multimedia information with a physical item.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gibson to Walters.  Motivation for doing so would convert a traditionally static collection of artifacts to a dynamic collection of information that can be continually accessed and updated into the future so that user experience is enhanced (Gibson, ¶¶ [0003] and [0048]).
Walters in view of Gibson fails to explicitly discloses wherein the connection interface is a connector that extends from the housing, wherein the electronic device is configured to removably insert into a port of a multi-media display device via the connector for data transmission comprising the non-static digital media from the electronic device to the multi-media display device.
PADI teaches a system and a method for presenting media content on a display device (PADI, ABSTRACT), wherein the connection interface is a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector for data transmission comprising the non-static digital media from the electronic device to the multi-media display device (PADI, 220 and 230 in FIGS. 6A-C; ¶¶ [0017]-[0018]: media client 220, which includes a RFID/NFC chip for communication, may include a device (e.g., a casting stick with HDMI dongle) capable of receiving, transmitting, and/or processing multimedia content and providing the multimedia content to a user via a television or other display device 230; i.e., the multimedia (e.g., audio and/or video) content is transmitted from media client 220 and presented to a user on a television or other display device 230 when the media client 220, which is in the form of a casting stick with HDMI dongle, is inserted into HDMI port of the television or other display device 230).
Walters in view of Gibson, and PADI are analogous art because they are from the same field of endeavor, a system and a method for presenting media content on a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of PADI to Walters in view of Gibson.  Motivation for doing so would allow user to directly connect to a larger size of screen for streaming multimedia content without using cable2 or potentially unstable wireless connection, and thus user experience is enhanced.

Claim 8
	Walters in view of Gibson and PADI discloses all the elements as stated in Claim 7 and further discloses wherein a second asset tag is coupled to the photo book; a second identifier is to be read from the second asset tag (Walters, FIGS. 1, 3A-F, 4A-C, and 5; ¶¶ [0039]-[0043]: a number of interest items 1021-n each tagged with an electronic tag 104 storing a unique, wirelessly accessible tag ID 1061-n that may be read by a tag scanner 110 within a mobile communications device 112) (Gibson, FIG. 1; ¶¶ [0019]-[0021] and [0027]-[0028]: the photobook 100 may be a physical photobook printed and optionally bound, wherein the photobook 100 may include a plurality of pages, including pages 102 and 112; page 102 may include multiple images 104,106 as well as caption text 108; the photobook 100 page 102 may include an interactive feature, e.g., a barcode 110; the second page 112 may include multiple images 114, 116 as well as caption text 118; page 112 may include an interactive feature as well; e.g., a QR code 120); 
the second identifier is associated with the non-static digital media; and the first identifier and the second identifier are to be transmitted to the server to cause the server to associate the non-static digital media with the first identifier (Walters, FIG. 1; 204-208 and 118 in FIG. 10; FIGS. 11-19; ¶¶ [0052]-[0058]: the user may associate a tag ID 10627 of the tag 104 with the stored playback file 12027 (208) by accessing an attach-stone screen 148 within application 116 and placing tag scanner 110 of mobile communications device 112 within proximity zone 114 of ornament 10227 (e.g., tapping device 112 upon memory stone 108 attached to ornament 10227), as shown in FIG. 19; electronic tagging and playback system 100 may be used to tag virtually any object and store a playback file composed of media components associated with that object for later retrieval and display to a user; i.e., in continuous detection mode, system is capable of making association of the same stored media components 1301-n or playback file 1201-n with different tag ID 1061-n of the tags 104 attached to interest items 1021-n, and different tag ID 1061-n are sent to playback database 118 on the storage system 122 or the cloud computing system 124 for making association to the same media components 1301-n or playback file 1201-n stored in the playback database 118) (Gibson, ¶ [0046]: when the remote computing device does determine 314 that the user has updated content to include with the additional information related to the photobook and the user is authenticated and authorized to upload the information, the remote computing device may receive 316 the updated content from the user's computing device, and aggregate 318 the updated content into the collection of additional information associated with the photobook; the device may determine whether there is a specific page or interactive feature within the photobook with which the uploaded content is to be associated; when additional people access the social media site via the interactive feature contained within the photobook, they have access to the updated content as provided by the previous user).

Claim 9
	Walters in view of Gibson and PADI discloses all the elements as stated in Claim 8 and further discloses wherein: the second asset tag is a barcode printed on the photobook; and the reading of the second identifier from the second asset tag comprises optically reading the barcode using an optical reader device (Walters, 110 in FIG. 5; ¶¶ [0043] and [0039]: tag scanner 110 may be an RFID reader, a NFC reader, a bar code reader, a QR code reader, and/or a digital camera, respectively) (Gibson, FIG. 1; ¶¶ [0021] and [0027]: the photobook 100 page 102 may include an interactive feature, e.g., a barcode 110; page 112 may include an interactive feature as well; e.g., a QR code 120; in addition to barcode 110 and QR code 120; ¶ [0034]: the tablet computing device 202a may include a camera for capturing an image of the interactive
feature).

Independent Claim 15
	Walters discloses a system comprising: a  physical item, wherein a first asset tag is attached to the  physical item (Walters, FIGS. 1, 3A-F, and 4A-C; ¶¶ [0039]-[0040] and [0042]: a number of interest items 1021-n each tagged with an electronic tag 104 storing a unique, wirelessly accessible tag ID 1061-n that may be read by a tag scanner 110 within a mobile communications device 112),
wherein photos are printed on  physical items (Walters, FIGS. 3C and 4B; ¶¶ [0040] and [0042]: pictures are printed on a picture frame 1023 and wall of framed pictures10213-18), and wherein the photos are associated with non-static digital media, the photos and the non-static digital media being  associated by a user  with one or more of a same period of time, location, or event (Walters, FIGS. 1 and 13-19; ¶¶ [0044] and [0047]: GUI 128 allow a user to operate playback application 116 to link with a playback database 118, which may associate a playback file 1201-n with tag ID 1061-n and interest item 1021-n respectively, wherein playback file 1201-n may include numerous uploaded media components 1301-n encompassing photographs, voice recordings, moving video images, and/or other files familiar to the user and related to interest items 1021-n associated with meaningful events such as vacations, weddings, birthdays, gifts, souvenirs, or special people, places, or things); and 
a first electronic device comprising: a housing (Walters, 112 in FIGS. 1, 5, and 8-9; ¶ [0039]: a mobile communication device with housing);
a ion interface connecting/communicating to ion interface (Walters, FIG. 1; ¶ [0045] and [0057]: at the user's selection, Wifi or Bluetooth capabilities may be leveraged to mirror playback file 1201-n upon other devices such that playback file 1201-n may be routed to a device external to the communications device 112, such as a smart television 146, an iPad, or any other appropriate device for display in addition to or in lieu of display upon communications device 112 or tag scanner 110);
a first tag reader device disposed in the housing, wherein the first tag reader device is to read a first identifier from the first asset tag responsive to the  physical item being brought within a threshold distance of the first electronic device (Walters, FIGS. 1, 3A-F, 4A-C, and 5; ¶¶ [0039]-[0043]: a number of interest items 1021-n each tagged with an electronic tag 104 storing a unique, wirelessly accessible tag ID 1061-n that may be read by a tag scanner 110 within a mobile communications device 112; tag scanner 110 may read memory stone 108 when placed within a proximity zone 114 of electronic tag 104/memory stone 108, or the distance between tag reader 110 and electronic tag 104/memory stone 108 within which the electromagnetic emission of tag reader 110 successfully triggers memory stone 108 to transmit its tag ID 1061-n to scanner 110); and
a central processing unit (CPU) (Walters, FIG. 5: CPU) disposed in the housing, wherein the CPU is coupled to the  connection interface (Walters, FIG. 5: Tx/Rx) and the first tag reader device (Walters, 110 in FIG. 5; ¶ [0043]: tag scanner 110 may be an RFID reader, a NFC reader, a bar code reader, a QR code reader, and/or a digital camera, respectively) (Walters, FIG. 5; ¶ [0033]: CPU is connected/coupled/linked to Tx/Rx and tag scanner 110), and wherein the CPU is to: 
receive, from the tag reader device, the first identifier (Walters, ¶ [0041]: tag scanner 110 may read memory stone 108 when placed within a proximity zone 114 of electronic tag 104/memory stone 108, or the distance between tag reader 110 and electronic tag 104/memory stone 108 within which the electromagnetic emission of tag reader 110 successfully triggers memory stone 108 to transmit its tag ID 1061-n to scanner 110);  
responsive to receiving the first identifier from the tag reader device, automatically send a request with the first identifier to a server over a network connection (Walters, 118/122/124 and 112 in FIG. 1; ¶ [0044]: playback application 116 may link with a playback database 118, which may associate a playback file 1201-n with tag ID 1061-n and interest item 1021-n respectively, wherein playback database 118 may be stored in a storage system 122 accessible via a wired or wireless communication channel via the Internet or a cloud computing system 124; 118 and 214 in FIG. 10 and FIG. 11; ¶ [0057]: when the interest item or ornament 10227 passed within proximity zone 114, tag scanner 110 may scan or read electronic tag 104 to identify tag ID 10627 (i.e., tag ID is received by tag scanner 110) and automatically retrieve corresponding playback file 12027 from playback database 118 before displaying playback file 12027 to the user via GUI 128 of application 116; i.e., in order to retrieve corresponding playback file 12027 stored in the database 118 on the storage system 122 or the cloud computing system 124, tag ID 10627 is sent from the mobile communication device 112 to the storage system 122 or the cloud computing system 124 for retrieving/requesting the associated playback file 12027); and
receive, from the server over the network connection, a response comprising the non-static digital media associated with the first identifier and associated with the  physical items (Walters, 118, 214, 216 in FIG. 10 and FIGS. 1, 3C, and 4B; ¶¶ [0057], [0044], [0047], [0040], and [0042]: automatically retrieve corresponding playback file 1201-n from playback database 118 on the storage system 122 or the cloud computing system 124 before displaying playback file 1201-n to the user via GUI 128 of application 116, wherein playback file 1201-n is associated with tag ID 1061-n and physical items 1021-n (e.g., a picture frame 1023 and wall of framed pictures10213-18)), 
wherein the non-static digital media is to be automatically presented via a presentation displayed by the multi-media display device responsive to data transmission comprising the non-static digital media from the electronic device to the multi-media display device via the  connection interface  (Walters, 112 and 146 in FIG. 1; 216 in FIG. 10; ¶¶ [0057] and [0045]: at the user's selection, at the user's election, project playback file 1201-n for display upon other integrated smart devices such as an iPad, tablet computer, or smart TV 146 via Wifi or Bluetooth capabilities, as shown in FIG. 1 such that playback file 1201-n may be routed to a device (e.g., smart TV 146) external to the communications device 112; i.e., playback file 1201-n is transmitted from the communications device 112 to smart TV 146 via Wifi or Bluetooth capabilities).
Walters fails to explicitly disclose wherein (1) the connection interface is a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector for data transmission comprising the non-static digital media from the electronic device to the multi-media display device; (2) wherein the physical item/items is/are the photo book/the pages of photo book; and (3) wherein the photos (printed on pages of photo book) are associated with non-static digital media, the photos and the non-static digital media being captured by a user at one or more of a same period of time, location, or event.
Gibson teaches a system and a method relating to incorporating multimedia information with a physical item (Gibson, ¶ [0001]), wherein the physical item/items is/are the photo book/the pages of photo book (Gibson, FIG. 1; ¶¶ [0019]-[0021] and [0027]-[0028]: the photobook 100 may be a physical photobook printed and optionally bound, wherein the photobook 100 may include a plurality of pages, including pages 102 and 112; page 102 may include multiple images 104,106 as well as caption text 108; the photobook 100 page 102 may include an interactive feature, e.g., a barcode 110; the second page 112 may include multiple images 114, 116 as well as caption text 118; page 112 may include an interactive feature as well; e.g., a QR code 120; in addition to barcode 110 and QR code 120, additional techniques can be used to incorporate the interactive features; e.g., one or more radio-frequency identification (RFID) tags may be included within the photobook; alternatively, a near-field communication (NFC) tag may be used); and 
wherein the photos (printed on pages of photo book) are associated with non-static digital media, the photos and the non-static digital media being captured by a user at one or more of a same period of time, location, or even (Gibson, ¶ [0022]-[0023], [0031]-[0032], and [0038]: the information encoded into the interactive feature may include a uniform resource locator (URL) or address for a page of a website related to either the overall topic of the photobook 100 (e.g., a specific event), or to a specific subject that is included on that specific page, e.g., page 102; e.g., if the photo book 100 is directed to a wedding, page 102 may include pictures of the bride; once the user's device has accessed the web address, the user may access a page that displays additional information (e.g., user uploaded information related to the wedding event (or person) associated with the photobook, such as additional wedding pictures, audio clips, video clips, text comments, and other similar information) related to the page of the photobook; ¶ [0048]: a high school may include an interactive feature with its yearbook, allowing students to access one or more social media sites associated with the yearbook to provide additional information such as videos and comments).
Walters and Gibson are analogous art because they are from the same field of endeavor, a system and a method relating to incorporating multimedia information with a physical item.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gibson to Walters.  Motivation for doing so would convert a traditionally static collection of artifacts to a dynamic collection of information that can be continually accessed and updated into the future so that user experience is enhanced (Gibson, ¶¶ [0003] and [0048]).
Walters in view of Gibson fails to explicitly discloses wherein the connection interface is a connector that extends from the housing, wherein the electronic device is configured to removably insert into a port of a multi-media display device via the connector for data transmission comprising the non-static digital media from the electronic device to the multi-media display device.
PADI teaches a system and a method for presenting media content on a display device (PADI, ABSTRACT), wherein the connection interface is a connector that extends from the housing, wherein the electronic device is configured to removably insert into to a port of a multi-media display device via the connector for data transmission comprising the non-static digital media from the electronic device to the multi-media display device (PADI, 220 and 230 in FIGS. 6A-C; ¶¶ [0017]-[0018]: media client 220, which includes a RFID/NFC chip for communication, may include a device (e.g., a casting stick with HDMI dongle) capable of receiving, transmitting, and/or processing multimedia content and providing the multimedia content to a user via a television or other display device 230; i.e., the multimedia (e.g., audio and/or video) content is transmitted from media client 220 and presented to a user on a television or other display device 230 when the media client 220, which is in the form of a casting stick with HDMI dongle, is inserted into HDMI port of the television or other display device 230)).
Walters in view of Gibson, and PADI are analogous art because they are from the same field of endeavor, a system and a method for presenting media content on a display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of PADI to Walters in view of Gibson.  Motivation for doing so would allow user to directly connect to a larger size of screen for streaming multimedia content without using cable3 or potentially unstable wireless connection, and thus user experience is enhanced.

Claim 16
Walters in view of Gibson and PADI discloses all the elements as stated in Claims 1, 8, and 18 respectively and further discloses a second electronic device to: read the first identifier from the first asset tag; read a second identifier from a second asset tag coupled to the photo book (Walters, FIGS. 1, 3A-F, and 4A-C; ¶¶ [0039]-[0040] and [0042]: a number of interest items 1021-n each tagged with an electronic tag 104 storing a unique, wirelessly accessible tag ID 1061-n that may be read by a tag scanner 110 within a mobile communications device 112, such as a smartphone, a tablet computer, a personal digital assistant, or another appropriate device) (Gibson, FIGS. 1-2, ¶¶ [0019]-[0021] and [0027]-[0028]: the photobook 100 may be a physical photobook printed and optionally bound, wherein the photobook 100 may include a plurality of pages, including pages 102 and 112; page 102 may include multiple images 104,106 as well as caption text 108; the photobook 100 page 102 may include an interactive feature, e.g., a barcode 110; the second page 112 may include multiple images 114, 116 as well as caption text 118; page 112 may include an interactive feature as well; e.g., a QR code 120; in addition to barcode 110 and QR code 120, additional techniques can be used to incorporate the interactive features; e.g., one or more radio-frequency identification (RFID) tags may be included within the photobook; alternatively, a near-field communication (NFC) tag may be used; each of the computing devices 202a, 202b and 202c may include a camera for capturing an image of the interactive feature, or RFID reading capabilities or NFC capabilities for accessing the interactive feature), 
wherein the second identifier is associated with the non-static digital media; and transmit the first identifier and the second identifier to the server to cause the server to associate the non-static digital media with the first identifier (Walters, FIG. 1; 204-208 and 118 in FIG. 10; FIGS. 11-19; ¶¶ [0052]-[0058]: the user may associate a tag ID 10627 of the tag 104 with the stored playback file 12027 (208) by accessing an attach-stone screen 148 within application 116 and placing tag scanner 110 of mobile communications device 112 within proximity zone 114 of ornament 10227 (e.g., tapping device 112 upon memory stone 108 attached to ornament 10227), as shown in FIG. 19; electronic tagging and playback system 100 may be used to tag virtually any object and store a playback file composed of media components associated with that object for later retrieval and display to a user; i.e., in continuous detection mode, system is capable of making association of the same stored media components 1301-n or playback file 1201-n with different tag ID 1061-n of the tags 104 attached to interest items 1021-n, and different tag ID 1061-n are sent to playback database 118 on the storage system 122 or the cloud computing system 124 for making association to the same media components 1301-n or playback file 1201-n stored in the playback database 118) (Gibson, ¶ [0046]: when the remote computing device does determine 314 that the user has updated content to include with the additional information related to the photobook and the user is authenticated and authorized to upload the information, the remote computing device may receive 316 the updated content from the user's computing device, and aggregate 318 the updated content into the collection of additional information associated with the photobook; the device may determine whether there is a specific page or interactive feature within the photobook with which the uploaded content is to be associated; when additional people access the social media site via the interactive feature contained within the photobook, they have access to the updated content as provided by the previous user).

Claim 17
	Walters in view of Gibson and PADI discloses all the elements as stated in Claim 16 and further discloses wherein the first electronic device and the second electronic device are a same electronic device (Walters,  FIG. 1; ¶ [0039]: a number of interest items 1021-n each tagged with an electronic tag 104 storing a unique, wirelessly
accessible tag ID 1061-n that may be read by a tag scanner 110 within the same mobile communications device 112).

Claim 18
	Walters in view of Gibson and PADI discloses all the elements as stated in Claim 16 and further discloses wherein: the second electronic device is to read the second identifier from the second asset tag using an optical reader device of the second electronic device; and the second asset tag is a barcode printed on the printed media (Walters, 110 in FIG. 5; ¶¶ [0043] and [0039]: tag scanner 110 may be an RFID reader, a NFC reader, a bar code reader, a QR code reader, and/or a digital camera, respectively) (Gibson, FIG. 1; ¶¶ [0021] and [0027]: the photobook 100 page 102 may include an interactive feature, e.g., a barcode 110; page 112 may include an interactive feature as well; e.g., a QR code 120; in addition to barcode 110 and QR code 120; ¶ [0034]: the tablet computing device 202a may include a camera for capturing an image of the interactive feature).

Response to Arguments
Applicant’s arguments filed 03/30/2022 with respect to Claims 1, 7, and 15 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example JP 2002-312727 A to YASUKAZU et al., published on 10/25/2002, ¶ [0032].
        2 See, for example JP 2002-312727 A to YASUKAZU et al., published on 10/25/2002, ¶ [0032].
        3 See, for example JP 2002-312727 A to YASUKAZU et al., published on 10/25/2002, ¶ [0032].